Citation Nr: 1548989	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-16 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disorder, to include as secondary to the service-connected right shoulder and cervical spine disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1984 to February 1988.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

A videoconference hearing was held before the undersigned Veterans Law Judge in July 2012.  A transcript of the hearing is of record.

The Board most recently remanded the thoracolumbar spine claim for further development in March 2015.  In that decision, the Board also granted service connection for cervical spine degenerative disc disease with secondary neck strain (effectuated in an August 2015 rating decision).  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal, with the exception of VA treatment records already considered by the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is required because there may be outstanding and relevant VA treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c)(2) (2015).  Here, the most recent VA examiner noted review of VA treatment records dated in 2013 and 2014.  However, the most recent VA records associated with the claims file are dated in October 2012.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment since October 2012.  The request for VA treatment records should include a search for the 2013 and 2014 VA treatment records referenced in the July 2015 VA opinion.  The lumbar spine x-ray report noted in that opinion to be in the Vista Imaging System from April 19, 2014 appears to be the contemporaneous x-ray report from the April 19, 2013 VA examination.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

2.  After any additional records are associated with the claims file, conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraph.  Further development may include obtaining an additional VA opinion, as appropriate.

3.  The claim must then be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

